DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Group II invention drawn to a method of using the cartridge assembly for delivering iodinated water in the reply filed of February 14, 2022 is acknowledged.  Applicant has cancelled claims 1-10 drawn to the device.  Claims 12- 18 have been added which depend ultimately from claim 11 drawn to the method.  Applicant has argued the restriction requirement as a lack of unity of invention, which is used in International or 371 practice.  A US restriction practice was used when restricting the invention into groups.  The Examiner only mentions this to applicant because the rules for restriction under 371 practice “Unity of Invention” rules are different than that of US practice.  The restriction requirement is hereby made FINAL.  Action on the merits of claims 11-18 follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 1, applicant has used “adapted to” language which renders the claims indefinite because “adapted to” is a functional limitation and raises a question as to the limiting effect of the language in the claim.  The “adapted to” or “configured to” does not In re Gianelli, 739 F.3rd 1375, 1380 (Fed. Circuit. Jan 13, 2014).
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, applicant has used the language “spray type” which renders the claim indefinite.  Applicant is reminded to draft claims in clear, positive, meaningful language and avoid any recitation which uses a “something-type” language, what does applicant mean by “type”, type in shape, type in material, type in manufacture?  Applicant should claim positively that the device sprays or atomizes the liquid
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hammarback, US Patent 9,750,834.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Brien et al.’479, 002, 381 teach a double chamber water purification device.  Suh teaches water purifier with sterilizing device.  Fenton et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771